239 F.2d 181
LeRoy ANDERSON, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 88.
Docket 23988.
United States Court of Appeals Second Circuit.
Argued November 15, 1956.
Decided December 3, 1956.

Charles R. Sandler, Buffalo, N. Y. (Norman B. Lewis and Thomas Lippes, Buffalo, N. Y., on the brief), for plaintiff-appellant.
Neil R. Farmelo, Asst. U. S. Atty., W. D. N. Y., Buffalo, N. Y. (John O. Henderson, U. S. Atty., Buffalo, N. Y., on the brief), for defendant-appellee.
Before CLARK, Chief Judge, and FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
Since the findings made upon conflicting evidence are far from clearly erroneous, Judge Burke's conclusions that the plaintiff was negligent and defendant's mail-truck driver was not were proper and required dismissal of plaintiff's action for damages for his injuries.


2
Affirmed.